Notice of Pre-AIA  or AIA  Status
The present application for reissue of U.S. Patent 9,585,898 is being examined under the pre-AIA  first to invent provisions.

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Claim Objections
Claims 2, 3 and 8 are objected to because of the following informalities:  
Claims 2, 3 and 8 contain strikethrough, which is not permitted in reissue applications.
Appropriate correction is required.  See MPEP 1453 for guidance regarding amendments in reissue applications.

Claim Rejections – 35 U.S.C. § 251
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  The declaration does not contain any statement of the error to be corrected.  See 37 CFR 1.175 and MPEP § 1414(II).  
The reissue declaration by the inventor is also defective because the title of the invention is incorrect.
Claims 1-9 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Piatti taken with Rabinovitz.
Piatti studied the effect of arginine treatment on patients with type 2 diabetes.  Arginine treatment (administered orally) was found to decrease systolic blood pressure and increase forearm blood flow (p. 877).  Arginine treatment also improved insulin sensitivity as measured by euglycemic-hyperinsulinemic clamp assay (p. 878; improved insulin sensitivity correlates with lower blood glucose level).  Piatti concludes that arginine, consumed in amounts that increase blood flow, significantly improves insulin sensitivity in type 2 diabetes patients (p. 879).
Rabinovitz administered 200 micrograms chromium (orally, as chromium picolinate), twice daily for 21 days, to patients having type 2 diabetes.  After 21 days, fasting blood glucose level was significantly reduced (p. 179, col. 2).
It would have obvious to one of ordinary skill in the art to administer both arginine and chromium to type 2 diabetics, since they had been shown by Piatti and Rabinovitz, respectively, to normalize insulin sensitivity and blood glucose level in patients with type 2 diabetes.  With regard to the claim limitation that vasodilator is administered first, the claims do not specify any minimum time between administering the two substances; one could be administered a minute after the other.  In this case, the order of administration would not be critical.  Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04(IV)(C)).  Thus the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Piatti and Rabinovitz as applied to claims 1, 2, 4, 5 and 7-9 above, and further in view of Davis and Urberg.
Piatti and Rabinovitz teach a method for lowering blood glucose by oral administration of arginine and chromium, as described above.  Piatti and Rabinovitz do not teach a method in which aspirin and niacin are also administered.
Davis showed that aspirin increases absorption of orally administered chromium (p. 203).
Urberg administered 200 micrograms chromium per day to healthy, elderly patients.  This treatment had no effect on fasting blood glucose level.  When the same amount of chromium was administered with 100 mg nicotinic acid (niacin), fasting glucose decreased (Table 2).  Urberg concludes that niacin deficiency may impair the ability to respond to chromium supplementation (p. 898).
It would have been obvious to modify the method of Piatti and Rabinovitz by administering arginine and chromium in combination with aspirin and niacin, because aspirin and niacin were known to increase the uptake and utilization of chromium as taught by Davis and Urberg, respectively.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Piatti and Rabinovitz as applied to claims 1, 2, 4, 5 and 7-9 above, and further in view of Riales.
Piatti and Rabinovitz teach a method for lowering blood glucose by oral administration of arginine and chromium, as described above.  Piatti and Rabinovitz do not teach a method in which a halide salt of chromium is administered.
Riales administered 100 microgram CrCl3 twice daily to healthy men.  Chromium tended to decrease blood glucose and improve insulin sensitivity (p. 2675).
It would have been obvious to modify the method of Piatti and Rabinovitz by administering CrCl3 instead of chromium picolinate, as taught by Riales, since both forms of chromium were known to lower blood glucose and improve insulin sensitivity.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
.
Conclusion
No claim is allowed. 

Ongoing Duty to Disclose
	Applicant is reminded of its ongoing duty under 37 C.F.R. 1.178(b) to disclose any litigation involving the ‘898 patent.  See MPEP 1442.04.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE CAMPELL whose telephone number is 571-272-0974. The examiner can normally be reached on Monday - Thursday from 9:00 to 5:00, Central Time. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer, can be reached on 313-446-4825.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Bruce Campell/
Patent Reexamination Specialist
Central Reexamination Unit 3991


/Dwayne C. Jones/				/Jean C. Witz/
Patent Reexamination Specialist		Supervisory Specialist
Central Reexamination Unit 3991		CRU 3991